



DIRECTORS ANNUAL COMPENSATION PROGRAM
AXIS Capital Holdings Limited (the “Company”) has established the Directors
Annual Compensation Program (the “Program”) to compensate the directors of the
Company for their service to the Board of Directors (the “Board”) and its
committees. The Board, in consultation with the Compensation Committee of the
Board (the “Committee”) have determined the terms of the Program as set forth
herein.
1.Eligibility. Any member of the Board who is not an employee of the Company or
any of its subsidiaries shall be entitled to the compensation specified herein
and shall be a “Participant” in the Program from and after January 1 of each
year or, if later than January 1, the date on which such person becomes a member
of the Board or is otherwise eligible to participate in the Program.
2.    Compensation. Participants shall be entitled to the annual retainer
amounts, as set forth on Attachment A, for: (i) board service plus, as
applicable, service as Lead Independent Director and non-employee Chair of the
Board (“Board Retainers”); and (ii) committee service plus additional service as
committee chair, if applicable (“Committee Retainers”). The Board and Committee
Retainers shall be paid in the manner as set forth in Attachment B.
3.    Election of Common Shares in Lieu of Cash. Participants may elect to
receive (i) 100% of their Board Retainers in AXIS common shares; and (ii) 100%
of their Committee Retainers in AXIS common shares by notifying the Company of
such election prior to January 1 of each year with such elections to apply to
compensation earned through January of the following year.
4.    Pro-Rated Payments. Members of the Board who become Participants after
January 1 of any year shall receive pro-rated amount(s) based upon days of
service during the calendar year. Payment of the Board and Committee Retainers
will be pro-rated based on days of service during the calendar year using a 365
day daily rate.
5.    Interpretation of Program. The Committee shall have the authority to
administer and to interpret the Program. Any such determinations or
interpretations made by the Committee shall be binding on all Participants.
6.    Governing Law. The Program shall be governed by the laws of Bermuda.
7.    Successors. All obligations of the Company under the Program shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.
8.    Amendment and Termination. This Program may be amended or terminated at
any time by the Board; provided, that no amendment shall be given effect to the
extent that it would have the effect of reducing a Participant’s existing awards
under the Program.






--------------------------------------------------------------------------------





ATTACHMENT A
NON-EMPLOYEE DIRECTOR COMPENSATION
(Effective as of January 1, 2020)


     
Board Retainers
 
$ Annual Retainer
Director
 
200,000
Lead Independent Director
 
15,000
Non-Employee (Non-Executive) Chair
 
150,000

        
Committee Retainers
 
$ Annual Retainer
Corporate Governance and Nominating Committee
 
7,500
Finance Committee
 
10,000
Compensation Committee
 
10,000
Risk Committee
 
10,000
Audit Committee
 
15,000

 
Committee Chair Retainers
 
$ Annual Retainer
Corporate Governance and Nominating Committee
 
7,500
Finance Committee
 
10,000
Compensation Committee
 
15,000
Risk Committee
 
20,000
Audit Committee
 
30,000









    

--------------------------------------------------------------------------------






ATTACHMENT B
NON-EMPLOYEE DIRECTOR COMPENSATION
(Effective as of January 1, 2020)




Board Retainers(s)
Form of Payment
Date of Payment
Equity
(AXS Common Shares)
Cash
$100k to be paid in AXIS common shares


AXIS common shares to be issued annually on the tenth trading day of January1


N/A


$100k to be paid in accordance with director’s election to receive cash/equity


AXIS common shares to be issued annually on the tenth trading day of January1


Cash to be paid semi-annually in arrears in two payments no later than the tenth
business day of July and the following January


Additional retainers for Lead Independent Chair and Non-Employee Chair, as
applicable, to be paid in accordance with director’s election to receive
cash/equity
AXIS common shares to be issued annually on the tenth trading day of January1


Cash to be paid semi-annually in arrears in two payments no later than the tenth
business day of July and the following January

 
Committee Retainer(s)
Form of Payment
Date of Payment
Equity
(AXS Common Shares)
Cash
Committee Retainer(s) to be paid in accordance with director’s election to
receive cash/equity


AXIS common shares to be issued annually on the tenth trading day of January1


Cash to be paid semi-annually in arrears in two payments no later than the tenth
business day of July and the following January



1 Partial shares excluded.



